IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-14-00014-CR

RUBEN HEREDIA,
                                                                    Appellant
    v.

THE STATE OF TEXAS,
                                                                    Appellee



                                 From the County Court
                                  Navarro County, Texas
                                Trial Court No. C34853-CR


                                 ABATEMENT ORDER


         Ruben  Heredia  was  convicted  of  possession  of  a  controlled  substance,  cocaine, 

and sentenced to 60 years in prison.  See TEX.  HEALTH  &  SAFETY  CODE  ANN. § 481.115(d) 

(West 2010).  Heredia filed a motion to suppress his statements in which he contended 

he  did  not  voluntarily  waive  his  statutory  rights  set  out  in  article  38.22  of  the  Texas 

Code  of  Criminal  Procedure.    After  a  hearing,  the  motion  to  suppress  was  denied. 
Although  the  trial  court  stated  that  findings  of  fact  and  conclusions  of  law  would  be 

made if either party requested, none were requested and none were made.   

        The Court of Criminal Appeals has said, “Under article 38.22 of the Texas Code 

of Criminal Procedure, ‘[i]n all cases where a question is raised as to the voluntariness 

of  a  statement  of  an  accused,  the  [trial]  court  ...  must  enter  an  order  stating  its 

conclusion  as  to  whether  or  not  the  statement  was  voluntarily  made,  along  with  the 

specific finding of fact upon which the conclusion was based, which order shall be filed 

among the papers of this cause.’”  Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 

2013) (quoting  art. 38.22, sec. 6).  In  Vasquez, the  Court held  that  “written findings  are 

required in all cases concerning voluntariness. The statute has no exceptions.”  Id. 

        Accordingly, this appeal is abated to the trial court to make findings of fact and 

conclusions  of  law  regarding  whether  Heredia’s  statements  were  voluntary  and 

specifically whether Heredia made a knowing, intelligent, and voluntary waiver of the 

rights set out in Article 22 of the  Texas Code of Criminal  Procedure.   The trial court’s 

findings  of  fact  and  conclusions  of  law  must  be  prepared,  signed,  and  filed  as  a 

supplemental clerk’s record with this Court within 28 days from the date of this Order. 

                                             PER CURIAM 

Before Chief Justice Gray, 
       Justice Davis, and 
       Justice Scoggins 
Appeal abated 
Order issued and filed December 31, 2014 


Heredia v. State                                                                             Page 2